Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In The Abstract
	In line 1, delete, “The present invention relates to”; Capitalize the “a” before “fabric” to - - A - -.
	This examiner’s amendment removes improper abstract language.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claim 1 and its respective depending claims are allowed.  The instant invention requires a very specific fabric construction and arrangement resulting in improved winding property.  More specifically, instant invention requires warp, weft and ground warp that binds/interweaves the warp and weft into a fabric structure that also includes fusion parts at both (opposing edges of the warp elements) ends of the warp discharging directions which are bonded/fused/melted at those edges through the use of two core-sheath type yarns, one of which is composed of a low melt fiber sheath and core and a second core-sheath type yarn composed of a second low melt fiber sheath and second low melt fiber core.  The melting/softening point of the second low melt fiber core is lower than that of the first low melt sheath and the second low melt fiber core.  This specific make-up of a fabric is not taught in the prior art.  The closest prior art appears to be that of US 2016/0237602 (Pritchett et al.).  Pritchett does disclose a similar warp knitted fabric with ground warp component binding the warp and the weft elements with low melt bi-component fiber yarns but does not teach the specific requirements of the instant invention regarding first and second core-sheath yarns and their relative melting/softening points in relation to each other.  The instant invention is considered allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732